UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6288



In Re: ANTHONY STEVEN AUSTIN,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   April 27, 2001                  Decided:   May 7, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Anthony Steven Austin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Steven Austin petitions this court for a writ of man-

damus directing a North Carolina state court to act on his Motion

for Appropriate Relief.   In the alternative, he asks us to vacate

several state misdemeanor convictions.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.    See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).     Further, mandamus is a

drastic remedy and should only be used in extraordinary situations.

See Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).     Federal courts have

no general power to compel action by state courts.      See Davis v.

Lansing, 851 F.2d 72, 74 (2d Cir. 1988); Gurley v. Superior Court

of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).     Nor do

we have jurisdiction to review state court orders. See District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

     We conclude that Austin has not established his clear right to

the relief sought; nor can we compel state courts and officials

through a writ of mandamus.    Therefore, although we grant Austin

leave to proceed in forma pauperis, we deny the petition for writ

of mandamus.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                     PETITION DENIED


                                 2